FIRST AMENDMENT TO CREDIT AGREEMENT
AND RELATED LOAN DOCUMENTS

This FIRST AMENDMENT TO CREDIT AGREEMENT AND RELATED LOAN DOCUMENTS (this
"Amendment”), is made as of the 4th day of May, 2011, by and among GRUBB & ELLIS
HEALTHCARE REIT II HOLDINGS, LP, a Delaware limited partnership (“G&E Healthcare
Borrower”), G&E HC REIT II LACOMBE MOB, LLC, a Delaware limited liability
company (“Lacombe BBP Borrower”), G&E HC REIT II PARKWAY MEDICAL CENTER, LLC, a
Delaware limited liability company (“Parkway BBP Borrower”), G&E HC REIT II ST.
VINCENT CLEVELAND MOB, LLC, a Delaware limited liability company (“St. Vincent
BBP Borrower”), G&E HC REIT II LIVINGSTON MOB, LLC, a Delaware limited liability
company (“Livingston BBP Borrower”), G&E HC REIT II SYLVA MOB, LLC, a Delaware
limited liability company (“Sylva BBP Borrower”), and G&E HC REIT II ENNIS MOB,
LLC, a Delaware limited liability company (“Ennis BBP Borrower”) (all of the
aforementioned, together with each other party which becomes a borrower under
the Credit Agreement [as defined below], individually and collectively, jointly
and severally, the “Borrower”) and BANK OF AMERICA, N.A., a national banking
association, as agent (the “Administrative Agent”) under the Credit Agreement
(as hereinafter defined) (Bank of America, N.A. and the other lending
institutions which become parties to the Credit Agreement are collectively
referred to as the “Lenders” and individually as a the “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement among G&E Healthcare
Borrower, Lacombe BBP Borrower and Parkway BBP Borrower, the Administrative
Agent and the other Lenders (the “Credit Agreement”) dated July 19, 2010, as
amended by that certain Joinder to Credit Agreement and Other Loan Documents
dated September 9, 2010 among St. Vincent BBP Borrower, Livingston BBP Borrower
and the Administrative Agent, as consented to by G&E Healthcare Borrower,
Lacombe BBP Borrower, Parkway BBP Borrower, the Guarantor and the Pledgor (the
“First Joinder Agreement”), as further amended by that certain Joinder to Credit
Agreement and Other Loan Documents dated November 15, 2010 between Sylva BBP
Borrower and the Administrative Agent, as consented to by G&E Healthcare
Borrower, Lacombe BBP Borrower, Parkway BBP Borrower, St. Vincent BBP Borrower,
Livingston BBP Borrower, the Guarantor and the Pledgor (the “Second Joinder
Agreement”), and as further amended by that certain Joinder to Credit Agreement
and Other Loan Documents dated January 28, 2011 between Ennis BBP Borrower and
the Administrative Agent, as consented to by G&E Healthcare Borrower, Lacombe
BBP Borrower, Parkway BBP Borrower, St. Vincent BBP Borrower, Livingston BBP
Borrower, Sylva BBP Borrower, the Guarantor and the Pledgor (the "Third Joinder
Agreement”; the Credit Agreement as amended by the First Joinder Agreement, the
Second Joinder Agreement and the Third Joinder Agreement is referred to herein
as the "Original Credit Agreement”), the Lenders agreed to and did make a loan
to the Borrower in the original principal amount of Twenty Five Million and
No/100 Dollars ($25,000,000.00) (the "Loan”). The Loan is evidenced by (i) that
certain Promissory Note dated July 19, 2010 in the original principal amount of
$25,000,000.00 made by G&E Healthcare Borrower, Lacombe BBP Borrower and Parkway
BBP Borrower, collectively as Borrower, to the order of the Administrative
Agent, as Lender; (ii) that certain Joinder to Promissory Note dated
September 9, 2010 made by St. Vincent BBP Borrower and Livingston BBP Borrower,
collectively as Borrower, to the order of the Administrative Agent as a Lender;
(iii) that certain Joinder to Promissory Note dated November 15, 2010 made by
Sylva BBP Borrower, as Borrower, to the order of the Administrative Agent as a
Lender; and (iv) that certain Joinder to Promissory Note dated January 28, 2011
made by Ennis BBP Borrower, as Borrower, to the order of the Administrative
Agent as a Lender (collectively, the “Original Note”); and

WHEREAS, the Original Note is secured by, among other things, the following
documents (all of which, together with all renewals, amendments, modifications,
restatements, extensions and modifications thereof and thereto, are collectively
referred to herein as the “Original Loan Documents”):

(i) that certain Multiple Indebtedness Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of July 19, 2010 (the “Lacombe
Mortgage”) by Lacombe BBP Borrower, as Mortgagor, to the Administrative Agent,
as Mortgagee, and recorded on July 21, 2010 in Instrument No. 1777573 in the
Records of St. Tammany Parish, Louisiana, encumbering the real property legally
described therein;

(ii) that certain Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated as of July 19, 2010 (the “Parkway Mortgage”)
by Parkway BBP Borrower, as Mortgagor, to the Administrative Agent, as
Mortgagee, and recorded on July 22, 2010 with the Office of the Cuyahoga County,
Ohio Recorder as Document No. 2010007220434, encumbering the real property
legally described therein;

(iii) that certain Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated as of September 9, 2010 (the “St. Vincent
Mortgage”) by St. Vincent BBP Borrower, as Mortgagor, to the Administrative
Agent, as Mortgagee, and recorded on September 16, 2010 with the Office of the
Cuyahoga County, Ohio Recorder as Document No. 201009160315, encumbering the
real property legally described therein;

(iv) that certain Leasehold Deed of Trust, Assignment of Leases and Rents,
Security Agreement, Fixture Filing and Financing Statement dated as of
September 9, 2010 (the “Livingston Mortgage”) by Livingston BBP Borrower, as
Grantor, to the Administrative Agent, as Beneficiary, and recorded on
September 17, 2010 in the Official Public Records of Polk County, Texas in
Volume 1764 Page 587, encumbering the real property legally described therein;

(v) that certain Leasehold Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of November 15, 2010 (the “Sylva
Mortgage”) by Sylva BBP Borrower, as Grantor, to the Administrative Agent, as
Beneficiary, and recorded on November 23, 2010 with the Jackson County, North
Carolina Recorder of Deeds at Book 1874 Page 292, encumbering the real property
legally described therein;

(vi) that certain Deed of Trust, Assignment of Leases and Rents, Security
Agreement, Fixture Filing and Financing Statement dated as of January 28, 2011
(the “Ennis Mortgage”; and with the Lacombe Mortgage, the Parkway Mortgage, the
St. Vincent Mortgage, the Livingston Mortgage and the Sylva Mortgage, referred
to hereinafter individually as an “Original Mortgage” and collectively as the
“Original Mortgages”) by Ennis BBP Borrower, as Grantor, to the Administrative
Agent, as Beneficiary, filed January 31, 2011, recorded in Volume 2553 Page
2124, Real Property Records of Ellis County, Texas, encumbering the real
property legally described therein;

(vii) that certain Guaranty Agreement dated July 19, 2010 (the “Guaranty”) by
Grubb & Ellis Healthcare REIT II, Inc., a Maryland corporation (the “Guarantor”)
in favor of the Administrative Agent;

(viii) that certain Ownership Interests Pledge and Security Agreement dated as
of July 19, 2010 by G&E Healthcare Borrower, as the Pledgor, to the
Administrative Agent, for the benefit of the Lenders; and

(ix) any other documents, instruments or agreements executed and delivered by
any Borrower, the Guarantor or any other party to the Administrative Agent
and/or Lenders evidencing, securing, governing, guaranteeing or otherwise
pertaining to the Loan and which are defined as the “Loan Documents” in the
Original Credit Agreement; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to make
certain modifications to the provisions of the Original Credit Agreement, the
Original Note, the Original Mortgages and the other Loan Documents, to, among
other things, (i) increase the amount of the Aggregate Commitments, (ii) modify
the terms of the Borrowing Base, and (iii) amend the Original Loan Documents in
certain other respects; and

WHEREAS, contemporaneously with the execution and delivery of this Amendment,
the Borrower shall execute and deliver to the Administrative Agent (i) that
certain Amended and Restated Promissory Note (the “Amended and Restated Note”),
and (ii) a first amendment to each Original Mortgage to be recorded with the
applicable recorder’s office (collectively, the "First Amendments to Mortgage”;
each Original Mortgage as modified by the applicable First Amendment to Mortgage
is hereinafter referred to individually and collectively as the "Mortgage”); and

WHEREAS, contemporaneously with the execution and delivery of this Amendment,
the Guarantor shall execute and deliver to the Administrative Agent a First
Amendment to and Reaffirmation of Guaranty Agreement with respect to the
Guaranty (the “First Amendment to and Reaffirmation of Guaranty”).

NOW, THEREFORE, for and in consideration of the recitals set forth and made a
part hereof, the mutual covenants and conditions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

1. Incorporation. The preambles to this Amendment, together with the Original
Credit Agreement, the Original Note, the Original Mortgages and the other
Original Loan Documents, are fully incorporated herein by this reference with
the same force and effect as though restated herein.

2. Defined Terms. To the extent not otherwise defined herein to the contrary,
all terms and phrases used in this Amendment shall have the respective meanings
ascribed to them in the Original Credit Agreement.

3. Acknowledgment of Balance of Note. The Borrower and the Administrative Agent
hereby acknowledge that as of the date hereof, the outstanding principal balance
of the Note is $4,550,000.

4. Aggregate Commitments Amount. The amount of the Aggregate Commitments is
hereby increased to an amount not to exceed $45,000,000.00. All references in
the Original Credit Agreement to the Aggregate Commitments shall be deemed to be
such amount as amended and increased hereby. In addition, all references in the
Original Credit Agreement, the Original Mortgages, the Original Guaranty and the
other Original Loan Documents (a) to “Twenty Five Million and No/100 Dollars”
shall be deemed to be “Forty Five Million and No/100 Dollars”, and (b) to
“$25,000,000.00” shall be deemed to be “$45,000,000.00”.

5. Definitions. The following definitions in the Original Credit Agreement are
hereby amended and restated in their entirety as follows:

"Applicable Margin” means three and one-half percent (3.50%) per annum.

"Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the BBA Daily LIBOR Floating Rate, means any such day that
is also a London Banking Day.

"Collateral Value Amount” means, as of any Determination Date, an amount equal
to the product of (a) sixty percent (60%) multiplied by (b) the BBP Value as of
such date.

"LTC Amount” means, as of any Determination Date, an amount equal to the product
of (a) sixty percent (60%) multiplied by (b) the BBP Cost as of such date.

"Mortgageability Amount” means, as of any Determination Date, the maximum
principal amount under a hypothetical loan with respect to which the annual
principal and interest payments are equal to the Mortgageability Cash Flow
divided by 1.40 under a hypothetical loan, utilizing a thirty (30) year
mortgage-style amortization schedule and an interest rate equal to the great of
(i) the ten (10) year Treasury Rate plus three percent (3%) or (ii) seven
percent (7%).

All references in the Original Credit Agreement, the Original Note, the Original
Mortgages and the other Original Loan Documents to the terms set forth above
shall have the meanings ascribed to such terms set forth herein.

6. Interest Rate.

(a) The first sentence of Section 2.08(a) of the Original Credit Agreement is
hereby amended and restated in its entirety as follows:

“The unpaid principal balance under the Loan from day to day outstanding which
is not past due, shall bear interest at a fluctuating rate of interest per annum
equal to the BBA LIBOR Daily Floating Rate plus the Applicable Margin.”

(b) The second sentence of Section 2.08(b) of the Original Credit Agreement is
hereby amended and restated in its entirety as follows:

“If the Administrative Agent so notifies the Borrower, then interest shall
accrue and be payable on the unpaid principal balance hereunder at a fluctuating
rate of interest per annum equal to the Prime Rate of the Administrative Agent
plus the Applicable Margin, from the date of such notification by the
Administrative Agent until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist or until the
Maturity Date (whether by acceleration, declaration, extension or otherwise),
whichever is earlier to occur.”

7. Unused Fee. The first sentence of Section 2.09(a) of the Original Credit
Agreement is hereby amended and restated in its entirety as follows:

“The Borrowers shall, for each day during the term of this Agreement on which
there exist any Commitments, pay to the Administrative Agent for the account of
each Lender holding a Commitment (in accordance with such Lender’s Applicable
Percentage thereof), an unused fee (the “Unused Fee”) equal to the Unused Rate
times the actual daily amount by which $45,000,000.00 exceeds the Total
Outstandings as of such date, subject to adjustment as provided in
Section 2.18.”

8. Extended Maturity Date Option. The reference in Section 2.14(b)(v) of the
Original Credit Agreement to the amount of the extension fee which the Borrower
must pay as “$93,750.00” is hereby deleted and replaced with “$168,750.00”.

9. Updated Appraisals. Sections 6.19(b) and (c) of the Original Credit Agreement
are hereby amended and restated in their entirety as follows:

"(b) in any event, twelve (12) months after the date hereof in order to
determine compliance with the Borrowing Base relative to the Collateral Value
Amount, and (c) at the sole discretion of the Administrative Agent, with respect
to any Borrowing Base Property added after the date of this Agreement, twelve
(12) months after the date such Borrowing Base Property is so added as property
to the Borrowing Base;”.

10. Commitments and Applicable Percentages. The Original Credit Agreement is
amended to replace in the entirety the Commitments and Applicable Percentages,
attached as SCHEDULE 2.01 to the Original Credit Agreement, with the revised
Commitments and Applicable Percentages attached hereto as SCHEDULE 2.01. All
references in the Original Credit Agreement and the other Loan Documents to the
Commitments and Applicable Percentages shall be deemed be the Commitments and
Applicable Percentages as amended and restated on SCHEDULE 2.01 attached hereto.

11. Borrowing Base Compliance Certificate. The Original Credit Agreement is
amended to replace in the entirety the Borrowing Base Compliance Certificate,
attached as EXHIBIT B to the Original Credit Agreement, with the revised
Borrowing Base Compliance Certificate attached hereto as EXHIBIT B. All
references in the Original Credit Agreement and the other Loan Documents to the
Borrowing Base Compliance Certificate shall be deemed be the Borrowing Base
Compliance Certificate as amended and restated on EXHIBIT B attached hereto.

12. Defined Terms. The parties hereby agree that all of the Loan Documents are
amended and modified as follows:

(a) The term “Credit Agreement”, as used in the Credit Agreement and the other
Loan Documents, shall mean the Original Credit Agreement, as amended by this
Amendment.

(b) The term “Note”, as used in the Credit Agreement and the other Loan
Documents, shall mean the Original Note, as amended by this Amendment and the
Amended and Restated Note.

(c) The term “Mortgage”, as used in the Credit Agreement and the other Loan
Documents, shall mean each Original Mortgage, as amended by this Amendment and
the applicable First Amendment to Mortgage.

(d) The term “Guaranty”, as used in the Credit Agreement and the other Loan
Documents, shall mean the Original Guaranty, as amended by this Amendment and
the First Amendment to and Reaffirmation of Guaranty.

(e) The term “Loan Documents”, as used in the Credit Agreement and the other
Loan Documents, shall mean the Original Loan Documents, as amended by this
Amendment.

13. Conditions. As a condition precedent to the effectiveness of this Amendment,
the Amended and Restated Note, the First Amendments to Mortgage and the First
Amendment to and Reaffirmation of Guaranty, and to the Administrative Agent’s
and the Lenders’ obligations hereunder, each of the following conditions
precedent shall have been satisfied (as determined by the Administrative Agent
in its sole and absolute discretion) as of the date of this Amendment:

(a) All parties shall have executed and delivered this Amendment and the First
Amendment to Mortgages.

(b) The Borrower shall executed and delivered to the Administrative Agent the
Amended and Restated Note.

(c) The Guarantor shall have executed and delivered to the Administrative Agent
the First Amendment to and Reaffirmation of Guaranty.

(d) The Borrower shall have paid to the Administrative Agent, for the benefit of
the Lenders, a loan modification fee in the amount of $75,000.00.

(e) The Administrative Agent shall have received an endorsement to the title
policy for each Borrowing Base Property (i) extending the effective date of such
policy to the date and time of the recording of the applicable First Amendment
to Mortgage, and reflecting the recordation of such First Amendment to Mortgage,
(ii) increasing the insured amount to $45,000,000.00, (iii) showing that there
have been no changes to the state of title as to such Borrowing Base Property or
exceptions not previously approved by the Administrative Agent since the date of
the issuance of the original title policy for such Borrowing Base Property, and
showing that all real estate taxes and assessments which are due and payable
(but not delinquent) have been paid in full, and (iv) insuring the continuing
first priority lien of the applicable Mortgage.

(f) The Administrative Agent shall have received the following for each
Borrower: (i) current certificates of existence from the Delaware Secretary of
State, and for each Borrower other than the G&E Healthcare Borrower, from the
Secretary of State where such Borrower’s Borrowing Base Property is located;
(ii) current certified copies of certificate of limited partnership or
certificate of formation, from the Delaware Secretary of State, as the case be,
or a certificate of no change from such Borrower’s general partner or manager,
as the case may be, and (iii) the limited partnership agreement or operating
agreement, as the case may be, or a certificate of no change from such
Borrower’s general partner or manager, as the case may be.

(g) The Administrative Agent shall have received the following for the
Guarantor: (i) current certificate of good standing from the Maryland Secretary
of State; (ii) current certified copy of the articles of organization from the
Maryland Secretary of State, or a certificate of no change from an officer of
the Guarantor, and (iii) the by-laws, or a certificate of no change from an
officer of the Guarantor.

(h) The Administrative Agent shall have received consents or resolutions, each
with a certificate of incumbency, from the general partner or manager of each
Borrower, as the case may be, authorizing (i) the increase in the amount of the
Aggregate Commitments, (ii) the modifications to the terms of the Borrowing
Base, (iii) the modification of the interest rate, (iv) all other modifications
to the Credit Agreement and the other Loan Documents as set forth in this
Amendment, and (v) the execution and delivery by the Borrower of this Amendment,
the Amended and Restated Note, the First Amendments to Mortgage, and any other
documents or instruments required or requested by the Administrative Agent.

(i) The Administrative Agent shall have received consents or resolutions, each
with a certificate of incumbency, from an officer of the Guarantor authorizing
(i) the increase in the amount of the Aggregate Commitments, (ii) the
modifications to the Borrowing Base Conditions, (iii) the modification of the
interest rate, (iv) all other modifications to the Credit Agreement and the
other Loan Documents as set forth in this Amendment, (v) the execution and
delivery by the Borrower of this Amendment, the Amended and Restated Note, the
First Amendments to Mortgage, and any other documents or instruments required or
requested by the Administrative Agent, and (vi) the execution and delivery by
the Guarantor of the First Amendment to and Reaffirmation of Guaranty, and any
other documents or instruments required or requested by the Administrative
Agent.

(j) The Administrative Agent shall have received opinions of counsel for each
Borrower and the Guarantor as to (i) the enforceability and binding effect of
this Amendment, the Amended and Restated Note, the First Amendments to Mortgage,
the First Amendment to and Reaffirmation of Guaranty, and any other documents or
instrument required or requested by the Administrative Agent, as applicable,
(ii) the due authority, execution and delivery of this Amendment, the Amended
and Restated Note, the First Amendments to Mortgage, the First Amendment to and
Reaffirmation of Guaranty, and any other documents or instrument required or
requested by the Administrative Agent, as applicable, and (iii) such other
matters as the Administrative Agent may reasonably require.

(k) The Administrative Agent shall have received with respect to each Borrowing
Base Property certificates of insurance, together with evidence satisfactory to
the Administrative Agent, evidencing that the insurance policies in coverages,
the amounts and form, and otherwise in accordance with the terms and provisions
of the Loan Documents, are in full force and effect.

(l) The Administrative Agent shall have received from the G&E Healthcare
Borrower a current Borrowing Base Certificate dated as of the date hereof.

(m) The Administrative Agent shall have received from the Guarantor a financial
covenant compliance certificate dated no more than sixty (60) days prior to the
date hereof in conformance with the requirements set forth in the Credit
Agreement or the Guaranty.

(n) The Administrative Agent shall have received such other documents or
instruments as are required under this Amendment or as may otherwise be
requested by the Administrative Agent.

(o) The Administrative Agent shall have been reimbursed by the Borrower in the
full amount of the Administrative Agent’s costs and expenses incurred in
connection with this Amendment and the transactions, documents and instruments
contemplated hereby, including, without limitation, title insurance costs,
recording fees and reasonable attorneys’ fees and expenses.

(p) The representations and warranties set forth in this Amendment and all of
the Loan Documents shall continue to remain true and correct in all respects.

(q) As of the date hereof, there shall not have been a Default or Event of
Default on the part of any Borrower or the Guarantor under any of the Loan
Documents.

The parties agree that this Amendment will not be binding upon or enforceable
against the Administrative Agent or any Lender until such time as each of the
conditions precedent set forth above have been satisfied in the Administrative
Agent’s sole and absolute determination, and then only after the Borrower has
fully complied with all of the other terms and conditions set forth in this
Amendment.

14. Representations and Warranties. The Borrower hereby represents, warrants and
covenants with the Administrative Agent and each Lender that:

(a) The Loan Documents are in full force and effect and have not been modified,
amended or changed, except as expressly provided in this Amendment.

(b) As of the date hereof, there are no charges, liens, claims, defenses or
setoffs in favor of any Borrower or the Guarantor under any of the Loan
Documents, including, without limitation, any charges, liens, claims, defenses
or setoffs under or against the validity or enforceability of any of the Loan
Documents in accordance with their respective terms.

(c) All of the representations, warranties and covenants of the Borrower and the
Guarantor set forth in the Loan Documents, as any of such Loan Documents may
have been modified by this Amendment, are complete and correct as of the date
hereof.

(d) As of the date hereof, there has been no Default or Event of Default and
there are no state of facts that, with the giving of notice or the passage of
time, or both, could become a Default on the part of any Borrower or the
Guarantor under any of the Loan Documents.

15. Lien Status. None of this Amendment, the Amended and Restated Note, the
First Amendments to Mortgage nor the First Amendment to and Reaffirmation of
Guaranty constitutes the creation of a new debt or the extinguishment of the
debt evidenced by the Note, nor will they in any way affect or impair the lien
of any Mortgage or the other Loan Documents, which the Borrower hereby
acknowledges to be a valid and existing first priority lien on the applicable
Borrowing Base Property and any other collateral described therein. The Borrower
agrees that the lien of such Mortgage continues to be in full force and effect,
unaffected and unimpaired by this Amendment, and that said lien shall so
continue as a first priority lien until the debt secured by the Loan Documents
is fully discharged.

16. Further Assurances. The Borrower hereby agrees to execute and deliver
promptly to the Administrative Agent, at the Administrative Agent’s request,
such other documents as the Administrative Agent deems necessary or appropriate
to evidence the transaction contemplated herein and/or to perfect or otherwise
secure the Administrative Agent’s and each Lender’s interest in the Borrowing
Base Properties.

17. Expenses. All expenses incurred by the Administrative Agent, the Borrower
and the Guarantor incident to the transactions contemplated herein, including,
without limitation, all title charges, recording and filing fees, reasonable
legal and other expenses, shall be borne and paid by the Borrower.

18. Full Force and Effect. Except as expressly modified and amended hereby, the
Credit Agreement, the Note and the other Loan Documents shall continue in full
force and effect and, as thus modified and amended, are hereby ratified,
confirmed and approved.

19. Waiver of Claims. Each Borrower acknowledges, confirms and agrees that it
has no offsets, defenses, claims or counterclaims against the Administrative
Agent of any Lender with respect to any of its liabilities and obligations to
the Administrative Agent and such Lender under the Loan, the Credit Agreement or
any other Loan Document, and to the extent that any such party has any such
claims under the Loan, the Credit Agreement or any other Loan Document, each
Borrower affirmatively WAIVES and RENOUNCES such claims as of the date hereof.

20. Binding Effect. This Amendment applies to, inures to the benefit of and is
binding not only on the parties hereto, but on their heirs, executors,
administrators, successors and assigns.

21. Governing Law. This Amendment shall be governed by and construed in
accordance with, the laws of the State of Illinois.

22. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Amendment to produce or account for more than one such
counterpart or reproduction thereof.

23. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY ILLINOIS STATE OR FEDERAL COURT SITTING IN THE
CITY OF CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY LOAN DOCUMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

24. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

25. Waiver of Claims. The Borrower acknowledges, confirms and agrees that it has
no offsets, defenses, claims or counterclaims against the Administrative Agent
or any Lender with respect to any of his liabilities and obligations to the
Administrative Agent or any Lender under the Loan, this Amendment, the Credit
Agreement or any other Loan Document, and to the extent that any such party has
any such claims under the Loan, this Amendment, the Credit Agreement or any
other Loan Document, the Borrower affirmatively WAIVES and RENOUNCES such claims
as of the date hereof.

26. Final Agreement. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
executed and delivered this Amendment as of the day and year first above
written.

GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,

a Delaware limited partnership

By: Grubb & Ellis Healthcare REIT II, Inc.,

a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


G&E HC REIT II LACOMBE MOB, LLC,


a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


G&E HC REIT II PARKWAY MEDICAL CENTER, LLC,

a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


G&E HC REIT II ST. VINCENT CLEVELAND MOB, LLC,

a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


G&E HC REIT II LIVINGSTON MOB, LLC,
a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


G&E HC REIT II SYLVA MOB, LLC,
a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


G&E HC REIT II ENNIS MOB, LLC,
a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
executed and
delivered this Amendment as of the day and year first above written.

BANK OF AMERICA, N.A.,


a national banking association,
individually as Administrative Agent and a Lender

By: /s/ Christopher A. Thangaraj
Name: Christopher A. Thangaraj
Its: Vice President


